Interview Summary – Continuation
I. Introduction
On March 28, 2022 the office issued a Final Office Action (“March 2022 Final Action”).  On July 27, 2022 an interview was conducted to discuss issues from the March 2022 Final Action.  

II. Participants of Interview
a)	For Applicant ("Applicant"): 
1.	James Campbell (Applicant Representative, Reg. No. 69,087). 
2.	Forrest Tinnin 
b)	For the USPTO ("Examiners"): 
1.	Nick Corsaro (Primary Examiner);
2.	Colin LaRose (Primary Examiner); 
3.	Hetul Patel (SPE).

III. Prior Art Discussed
(1) Ribeiro (US 2008/0219174); (2) Koizumi (US 2011/0093579).

IV. Substance of Interview
	Applicant generally explained the claimed invention and the intended differences between the claimed invention and the combination of Ribeiro and Koizumi. Additionally, Applicant discussed some claim amendments intended to remove claim 8, and claims depending therefrom, from governance of § 112 ¶ (f).  In particular Applicant stated the following: (1) The intention of the claimed invention is to eliminate overhead in messaging. As claimed, the invention only requires disabling of a port of one device that causes a second connected device to send a message to the topology generator, whereby the topology generator, based upon other stored but unclaimed information, could generator the topology solely based upon the message from the second connected device.  Applicant was of the opinion that the combination of Ribeiro and Koizumi did not show that feature. (2) Applicant presented amendments to claim 8 to add structure and thereby overcome governance of § 112 ¶ (f).     
Examiners generally explained the following: (1) The claims were written broad and were not clearly distinguishable from the combination of Ribeiro and Koizumi. For example, while the independent claims recited the feature discussed by the Applicant, the feature was recited more in the content of the messages rather than the actual process that takes place to determine the topology.  The Examiners stated, that because at least the secondary reference Koizumi showed messages with the same or similar content, the claim was reading upon the combination of Ribeiro and Koizumi. Examiner suggested adding positively claimed steps that directed, or more narrowed, the claim more toward the novel feature, rather than the content of the messages. (2) The Examiners stated that the amendment to claim 8 did add structure but not structure that would remove claim 8 from governance of § 112 ¶ (f). For example, the claim was lacking sufficient structure to achieve the claimed function and the proposed structures were not sufficient.  Additionally, those amendments appeared to cause the claim to be unclear as to what statutory category the claim was intended to be.  Examiners noted that because the invention was likely computer/processor based, and required algorithms to achieve the result, that those algorithms should be added as sufficient structure to achieve the claimed function and thereby remove claim 8 from governance of § 112 ¶ (f).  
V. Conclusion
	No agreement was reached. Applicant stated that based upon the interview there was a general understanding of how to respond regarding amendments to the claims and potential remarks.  
VI.  Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The Examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICK CORSARO/Primary Examiner, Art Unit 3992


Conferees:

                                                                                                                                                                                             /COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992